—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Westchester County (Rudolph, J.), dated December 2, 1998, which, upon a jury verdict, is in favor of the plaintiff and against her in the principal sum of $178,600.
Ordered that the judgment is affirmed, with costs.
*473Contrary to the defendant’s contention, the jury’s verdict was based on a fair interpretation of the evidence and should not be disturbed (see, Nicastro v Park, 113 AD2d 129, 133).
The award of damages is not excessive since it does not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.